Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8-9 is pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 
Action Summary
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (Anti-Diabetic Activity and Metabolic Changes Induced by Andrographis paniculata Plant Extract in Obese Diabetic Rats, Molecules 2016, 21, 1026 (pages renumbered 1-18) in view of Ellis (U.S. Patent 987,868) is maintained with modifications to address amended claims.

Response to Arguments
Applicants again argue that Akhtar does not disclose a method of preventing or treating metabolic syndrome in a mammal in need thereof, comprising administering formic acid or a pharmaceutically acceptable salt thereof Also, Akhtar does not disclose obese-diabetic rats were marked by high glucose, choline and taurine levels, and low lactate, formate, creatinine, citrate, 2-oxoglutarate, succinate, dimethylamine, acetoacetate, acetate, allantoin and hippurate levels (abstract). And Ellis teaches an edible material comprising a food stuff and a modicum of a water-soluble basic formate of an alkaline earth (formate of calcium) (claims 1-3).  It would have been obvious to administer formate (or in acid form) because it is known in the art that obese-diabetic subject have low formate levels as taught by Akhtar, therefore in administering formate (same compound) to a patient which has low level of formate (same patient population) to treat obesity with a reasonable expectation of success absence evidence to the contrary.  Second, with regards to the assertion by applicants that Akhtar does not disclose the effect of formate which has an activity of effectively lowering triglyceride and cholesterol levels in blood, as well as an effect of reducing body weight and inhibiting fat accumulation in organs.  Simonen teaches that Cholesterol absorption efficiency was lower and cholesterol synthesis was higher in obese subjects with diabetes than in those without diabetes.   It would have been obvious to one of ordinary skills in the art that upon administering formic acid in calcium form to treat obesity with diabetes would consequently reduce body weight and inhibit fat accumulation in organs with the same administration of formate calcium (same 


Applicants argue that Ellis does not disclose a method of preventing or treating metabolic syndrome in a mammal in need thereof, comprising administering formic acid or a pharmaceutically acceptable salt thereof. And Ellis teaches using that formic acid for preserving food product.  This argument has been fully considered but has not been found persuasive.  Ellis teaches an edible material comprising a food stuff and a modicum of a water-soluble basic formate of an alkaline earth (formate of calcium). Ellis teaches that formate may be eaten or drunk (liquid) with impunity with no deleterious action upon the health.  And  Akhtar teaches that obese-diabetic rats were marked by high glucose, choline and taurine levels, and low lactate, formate, creatinine, citrate, 2-oxoglutarate, succinate, dimethylamine, acetoacetate, acetate, allantoin and hippurate levels (abstract). And Ellis teaches an edible material comprising a food stuff and a modicum of a water-soluble basic formate of an alkaline earth (formate of calcium) (claims 1-3).  It would have been obvious to administer formate (or in acid form) because it is known in the art that obese-diabetic subject have low formate levels as taught by Akhtar, therefore in administering formate (same compound) to a patient which has low level of formate (same patient population) to treat obesity with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that Ellis does not disclose the effect of administering formic acid or a pharmaceutically acceptable salt thereof, which has an activity of effectively 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (Anti-Diabetic Activity and Metabolic Changes Induced by Andrographis paniculata Plant Extract in Obese Diabetic Rats, Molecules 2016, 21, 1026 (pages renumbered 1-18) in view of Ellis (U.S. Patent 987,868).
Akhtar teaches that obese-diabetic rats were marked by high glucose, choline and taurine levels, and low lactate, formate, creatinine, citrate, 2-oxoglutarate, succinate, dimethylamine, acetoacetate, acetate, allantoin and hippurate levels (abstract).  
Akhtar does not expressly teach administering formate (e.g. formic acid)
Ellis teaches an edible material comprising a food stuff and a modicum of a water-soluble basic formate of an alkaline earth (formate of calcium) (claims 1-3).  Ellis teaches the basic formate of calcium (column 1, lines 55 and claim 3).  Ellis teaches that formate may be eaten or drunk (liquid) with impunity with no deleterious action upon the health (column 1, right side, lines 85-99).

It would have been obvious to one of ordinary skills in the art that upon administering formic acid in calcium form to treat obesity with diabetes would consequently reduce body weight and inhibit fat accumulation in organs with the same administration of formate calcium (same compound) to treat obesity with diabetes (same disease) with a reasonable expectation of success absence evidence to the contrary.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (Anti-Diabetic Activity and Metabolic Changes Induced by Andrographis paniculata Plant Extract in Obese Diabetic Rats, Molecules 2016, 21, 1026 (pages renumbered 1-18) in view of Ellis (U.S. Patent 987,868) as applied to claims 8-9 above, and further in view of Berge (Journal of Pharmaceutical Sciences, Vol 66, NO 1, January 1977) and Simonen (Diabetes Contributes to Cholesterol Metabolism Regardless of Obesity, DIABETES CARE, VOLUME 25, NUMBER 9, September 2002).
Akhtar and Ellis as cited above.
Neither Akhtar nor Ellis disclose sodium nor lowering cholesterol levels.
Berg teaches that FDA approved commercially Marketed salts such as sodium (table 1).  Berg teaches that knowledge that one salt from impart greater water solubility, is less toxic, or slows dissolution rate would greatly benefit chemist and formulators (page 2, right column).

 Simonen teaches that Cholesterol absorption efficiency was lower and cholesterol synthesis was higher in obese subjects with diabetes than in those without diabetes (abstract). Simonen teaches that diabetes was clearly associated with high cholesterol synthesis and with mildly elevated serum and lipoprotein triglyceride levels.  It could be assumed that obesity and diabetes by some unknown mechanism could increase the expression of these genes similarly to high-fat diet in mice and explain the low absorption efficiency of cholesterol in diabetic individuals (page 1514).
It would have been obvious to one of ordinary skills in the art to have formate in salt form (e.g. sodium).  One would have been motivated to have formate in sodium salt form because it is known in the art that salts impart greater water solubility, is less toxic, or slows dissolution rate with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious that upon administering formate calcium or sodium to treat obesity with diabetes would consequently decrease cholesterol levels with the 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 8-11 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627